EXHIBIT 10.1

 

AMENDMENT NO. 4

TO THE

BOSTON PROPERTIES, INC.

1997 STOCK OPTION AND INCENTIVE PLAN,

AS AMENDED AND RESTATED ON JANUARY 24, 2000

 

The Boston Properties, Inc. 1997 Stock Option and Incentive Plan (the “Plan”),
as amended and restated on January 24, 2000, as subsequently amended, is hereby
further amended, by action of the Compensation Committee (the “Committee”) of
the Board of Directors of Boston Properties, Inc. at a meeting of the Committee
duly called and held on March 30, 2005, as follows:

 

Section 3(b) of the Plan is hereby amended by adding the following paragraph at
the end thereof:

 

“The Administrator may also adjust the number of Shares subject to the Stock
Options and the exercise prices thereof to take into consideration payment of an
extraordinary cash dividend by the Company to its stockholders if it is
determined by the Administrator that such adjustment is appropriate to avoid
adverse impact to the optionees.”

 

IN WITNESS WHEREOF, the undersigned certifies that the Amendment set forth above
was adopted by the Committee on March 30, 2005.

 

/s/    FRANK D. BURT

--------------------------------------------------------------------------------

Frank D. Burt, Secretary